Citation Nr: 1501250	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-48 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for obesity, to include as due to service-connected disabilities.

2.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected disabilities.

3.  Entitlement to service connection for diabetes mellitus, to include as due to service-connected disabilities.

4.  Entitlement to service connection for hypertension, to include as due to service-connected disabilities.  

5.  Entitlement to service connection for lumbar spine disability, to include as due to service-connected disabilities.

6.  Entitlement to service connection for right knee disability, to include as due to service-connected disabilities.

7.  Entitlement to service connection for arthritis of the big toes, to include as due to service-connected disabilities.

8.  Entitlement to an increased rating for complex regional pain syndrome, left lower extremity, due to second and third degree burns, currently rated 10 percent disabling.

9.  Entitlement to an increased rating for complex regional pain syndrome, right lower extremity, due to second and third degree burns, currently rated 10 percent disabling.

10.  Entitlement to an increased rating for second and third degree burn scars, left foreleg extensor aspect and dorsum of ankle and foot, currently rated 20 percent disabling.

11.  Entitlement to an increased rating for second and third degree burn scars, right foreleg extensor aspect and dorsum of ankle and foot, currently rated 20 percent disabling.

12.  Entitlement to an increased rating for psychiatric disability, to include mood disorder, currently rated 30 percent disabling.

13.  Entitlement to special monthly compensation (SMC) on the basis of being housebound or in the need of aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had verified active duty service from November 1983 to June 1989; the record indicates he had an additional 4-year period of prior active service.  

This matter came to the Board of Veterans' Appeals (Board) from April 2006 and May 2009 rating decisions of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, the Board remanded the issues of entitlement to service connection for lumbar spine disability, right knee disability, hypertension, arthritis of the big toes, diabetes mellitus, and erectile dysfunction; entitlement to increased ratings for complex regional pain syndrome, left lower extremity, due to second and third degree burns, complex regional pain syndrome, right lower extremity, due to second and third degree burns, second and third degree burn scars, left foreleg extensor aspect and dorsum of ankle and foot, second and third degree burn scars, right foreleg extensor aspect and dorsum of ankle and foot, and, depression with insomnia and alcoholism; and, entitlement to SMC, to schedule the Veteran for a Travel Board hearing.  In a June 2013 decision, the Board denied entitlement to service connection for obesity.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a Joint Motion for Partial Remand (JMPR) and February 2014 Court Order, the Board's decision was vacated and remanded.  In August 2014, the Board remanded the issue of service connection for obesity to schedule the Veteran for a Travel Board hearing.  In October 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, obesity is etiologically due to service-connected lower extremity disabilities. 

2. Resolving all reasonable doubt in the Veteran's favor, erectile dysfunction is etiologically due to service-connected lower extremity disabilities.

3. Resolving all reasonable doubt in the Veteran's favor, diabetes mellitus is aggravated by service-connected lower extremity disabilities.

4. Resolving all reasonable doubt in the Veteran's favor, hypertension is etiologically due to service-connected lower extremity disabilities.

5. Resolving all reasonable doubt in the Veteran's favor, chronic lumbar spine strain is etiologically due to service-connected lower extremity disabilities.

6. Resolving all reasonable doubt in the Veteran's favor, right knee degenerative joint disease (DJD) is etiologically due to service-connected lower extremity disabilities.

7. On the record during the Veteran's October 2014 Board hearing, the Veteran's representative withdrew the appeal of the issue of entitlement to service connection for arthritis of the big toes.

8. On the record during the Veteran's October 2014 Board hearing, the Veteran's representative withdrew the appeal of the issue of entitlement to an increased rating for complex regional pain syndrome of the left lower extremity.

9. On the record during the Veteran's October 2014 Board hearing, the Veteran's representative withdrew the appeal of the issue of entitlement to an increased rating for complex regional pain syndrome of the right lower extremity.

10. On the record during the Veteran's October 2014 Board hearing, the Veteran's representative withdrew the appeal of the issue of entitlement to an increased rating for second and third degree burn scars, left foreleg extensor aspect and dorsum of ankle and foot.

11. On the record during the Veteran's October 2014 Board hearing, the Veteran's representative withdrew the appeal of the issue of entitlement to an increased rating for second and third degree burn scars, right foreleg extensor aspect and dorsum of ankle and foot.

12. On the record during the Veteran's October 2014 Board hearing, the Veteran's representative withdrew the appeal of the issue of entitlement to an increased rating for his psychiatric disability.

13. On the record during the Veteran's October 2014 Board hearing, the Veteran's representative withdrew the appeal of the issue of entitlement to SMC on the basis of being housebound or in the need of aid and attendance of another person.


CONCLUSIONS OF LAW

1. Obesity is proximately due to service-connected chronic lower extremity disabilities.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.310 (2014).

2. Erectile dysfunction is proximately due to service-connected chronic lower extremity disabilities.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.310 (2014).

3. Diabetes mellitus is aggravated by service-connected chronic lower extremity disabilities.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.310 (2014).

4. Hypertension is proximately due to service-connected chronic lower extremity disabilities.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.310 (2014).

5. Chronic lumbar spine strain is proximately due to service-connected chronic lower extremity disabilities.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.310 (2014).

6. Right knee DJD is proximately due to service-connected chronic lower extremity disabilities.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.310 (2014).

7. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for arthritis of the big toes.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

8. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased rating for complex regional pain syndrome of the left lower extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

9. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased rating for complex regional pain syndrome of the right lower extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

10. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased rating for second and third degree burn scars, left foreleg extensor aspect and dorsum of ankle and foot.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

11. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased rating for second and third degree burn scars, right foreleg extensor aspect and dorsum of ankle and foot.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

12. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased rating for psychiatric disability, to include mood disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

13. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to SMC on the basis of being housebound or in the need of aid and attendance of another person.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  However, as the benefits sought in the issue being considered are being granted, there is no reason to belabor the impact of the VCAA on the matters.  Given the Veteran's expression of intent to withdraw his appeal in the other matters, there is no need to discuss the impact of the VCAA on those matters either.  Any VCAA-related omissions are harmless.

Legal Criteria, Factual Background, and Analysis

Dismissal of Claims Withdrawn at Hearing

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

Regarding the issues of entitlement to service connection for arthritis of the big toes and entitlement to increased ratings for complex regional pain syndrome of the left lower extremity; complex regional pain syndrome of the right lower extremity; second and third degree burn scars, left foreleg extensor aspect and dorsum of ankle and foot; second and third degree burn scars, right foreleg extensor aspect and dorsum of ankle and foot; psychiatric disability, to include mood disorder; and entitlement to SMC on the basis of being housebound or in the need of aid and attendance of another person, the Veteran's representative expressly withdrew these matters from appeal on the record at the October 2014 Board hearing.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals on these matters, and they are dismissed.

Service connection claims

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (to include arthritis, hypertension, and diabetes) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis, hypertension, and diabetes).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.   

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The medical evidence of record shows the Veteran has been diagnosed with obesity, erectile dysfunction, diabetes mellitus type I, hypertension, lumbar spine strain, and right knee DJD.

Regarding the etiology of such disabilities, the Veteran alleges they were caused by or aggravated by his service-connected lower extremity disabilities and psychiatric disability, which was granted secondary to his lower extremity disabilities.  

In a June 2005 letter, a non-VA physician opined the Veteran's low back pain and bilateral knee arthritis were caused by reflex sympathetic dystrophy (RSD), which, in turn, was caused by his service-connected lower extremity disabilities.  The physician noted he treated the Veteran for hypertension, but did not provide an etiology opinion.  

The Veteran was provided a VA examination in October 2005.  The examiner diagnosed right knee DJD and chronic lumbar strain, but did not provide etiology opinions.  The Veteran was provided another VA examination in June 2008.  The examiner diagnosed right knee DJD and related it to his service-connected lower extremity disabilities.  The examiner also considered a decreased libido, weight gain, and the development of hypertension to be symptoms of the Veteran's service-connected lower extremity disabilities, relating such disabilities to the inability to use his legs.

In a December 2009 statement, a non-VA physician diagnosed erectile dysfunction and opined it was related to his "pain/depression medications, diabetes, and [hypertension]." 

At the October 2014 Board hearing, the Veteran testified his service-connected lower extremity disabilities and psychiatric disability, to include mood disorder, created a causal chain of secondary disabilities.  In brief, he alleged his service-connected lower extremity disabilities created physical limitations that have caused or aggravated right knee DJD and obesity, which, in turn, have caused lumbar spine strain and hypertension.  He asserted such limitations also aggravated his diabetes mellitus.  

Granting the Veteran the benefit of the doubt, the Board finds that service connection for obesity, erectile dysfunction, diabetes mellitus, hypertension, lumbar spine strain, and right knee DJD is warranted.  Both the private physician and the VA examiner related a low back disability, knee DJD, and sexual dysfunction to the Veteran's service-connected lower extremity disabilities.  The VA examiner also related weight gain and hypertension to the service-connected lower extremity disabilities.  There is no evidence to the contrary, and the Board finds no reason to question the competency or credibility of these medical opinions.  Regarding diabetes mellitus, the Board is cognizant a medical opinion has not specifically related such disability, which was diagnosed in 2008, to his service-connected lower extremity disabilities.  However, the Board finds the evidence of record presents a disability picture of general deconditioning and deterioration of health caused by his service-connected lower extremity disabilities, increasing in severity since his separation from service.  Such deconditioning has caused and aggravated interrelated disabilities.  While the Veteran has not been shown to be competent to provide medical opinions, he is competent to provide his medical history, and the Board finds his description of his progressive and steady deterioration to be credible.   Consequently, the Board finds the evidence of record at least in equipoise as to whether the Veteran's service-connected lower extremity disabilities and resulting deconditioning aggravated his diabetes.  The evidence in this case is not entirely clear on every element, and a grant of the appeal may not be compelled by a clear preponderance of evidence in the Veteran's favor.  Resolving any remaining reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the Veteran's claims. Accordingly, the Board finds the requirements for establishing secondary service connection for obesity, erectile dysfunction, diabetes mellitus, hypertension, lumbar spine strain, and right knee DJD are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for obesity, erectile dysfunction, diabetes mellitus, hypertension, lumbar spine strain, and right knee DJD is granted.  

The appeals on the issues of entitlement to service connection for arthritis of the big toes; entitlement to an increased rating for complex regional pain syndrome of the left lower extremity; entitlement to an increased rating for complex regional pain syndrome of the right lower extremity; entitlement to an increased rating for second and third degree burn scars, left foreleg extensor aspect and dorsum of ankle and foot; entitlement to an increased rating for second and third degree burn scars, right foreleg extensor aspect and dorsum of ankle and foot; entitlement to an increased rating for depression with insomnia and alcoholism; and entitlement to SMC on the 
basis of being housebound or in the need of aid and attendance of another person are dismissed.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


